Citation Nr: 1038934	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of prostate cancer, prior to October 5, 2005.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for residuals of prostate cancer, from October 5, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1964 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which granted entitlement to service connection for prostate 
cancer with a noncompensable initial evaluation, effective April 
7, 2004.  An August 2006 rating decision granted a staged initial 
evaluation of 10 percent for prostate cancer, effective October 
5, 2005.   

An April 2010 rating decision granted an initial evaluation of 10 
percent effective April 7, 2004, and a staged initial evaluation 
of 20 percent, from October 5, 2005, for the service-connected 
prostate cancer.  The Court has held that a "decision awarding a 
higher rating, but less than the maximum available benefit . . . 
does not . . . abrogate the pending appeal . . . ."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board will 
proceed to adjudicate the appeal.

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

This case was previously before the Board in March 2008, when it 
was remanded for further development.  For the reasons discussed 
below, the Board finds that the RO substantially complied with 
the mandates of the March 2008 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  From April 7, 2004 through October 4, 2005, the appellant's 
service-connected residuals of prostate cancer were manifested as 
urinary frequency with a daytime voiding interval of between two 
and three hours.  

2.  From October 5, 2005, the appellant's service-connected 
residuals of prostate cancer disability were manifested as 
voiding dysfunction requiring the wearing of absorbent materials 
which must be changed two to four times per day.


CONCLUSIONS OF LAW

1. The criteria for an initial disability evaluation greater than 
10 percent, during the rating period from April 7, 2004 through 
October 4, 2005, for residuals of prostate cancer have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.115a, 4.115b, Diagnostic Code 
7528 (2009).  

2. The criteria for an initial staged disability evaluation of 40 
percent, but no higher, from October 5, 2005, for residuals of 
prostate cancer, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.115a, 4.115b, Diagnostic Code 7528 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Because the May 2005 rating decision granted the appellant's 
claim for service connection for prostate cancer, such claim is 
now substantiated.  His filing of a notice of disagreement as to 
the May 2005 rating decision does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(2009).  Rather, the appellant's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 
3.103.  As a consequence, VA is only required to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

The August 2005 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating the disability 
at issue (38 C.F.R. § 4.87, DC 6204), and included a description 
of the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been informed 
of what was necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  Records 
from Valley Urologic Associates and the 56th Medical Group at 
Luke Air Force Base for the period from April 2004 forward, have 
been obtained, in compliance with the March 2008 Board Remand.  
See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 
271.  The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
August 2004, October 2005, and March 2010.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the private 
treatment records.  The examinations in this case are adequate 
upon which to base a decision.  Additionally, the March 2010 VA 
examination was conducted in compliance with the March 2008 Board 
remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. 
App. at 271.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that staged ratings are warranted.

Service connection has been established for the disability at 
issue from April 7, 2004.  As such, the rating period on appeal 
is from April 7, 2004.  38 C.F.R. § 3.400(o)(2) (2009).

The severity of a genitourinary system disability is ascertained, 
for VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. §§ 4.115a 
and 4.115b.  Malignant neoplasms of the genitourinary system are 
rated under DC 7528.  Pursuant to these provisions, a 100 percent 
evaluation is warranted when the evidence indicates malignant 
neoplasms of the genitourinary system.  A "Note" to this 
Diagnostic Code section states that the rating of 100 percent 
will continue for six months following cessation of surgical, x-
ray, antineoplastic chemotherapy or other therapeutic procedure, 
and if there has been no local reoccurrence or metastasis 
following the cessation of the therapy, then the disability is to 
be rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  Id.  Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115(b), DC 7527 (2009).

The appellant was diagnosed with Stage II prostate cancer and 
treated with a radioactive seed implant in September 2003.  See 
September 2003 Maryvale Hospital Medical Center operative note.  
The appellant has not undergone additional surgery or therapy for 
prostate cancer since the seed implant.  The March 2010 VA 
examination report notes that there has been no evidence of 
recurrence of his cancer.  Hence, the appellant's disability 
should be rated pursuant to the Note of Diagnostic Codes 7528 and 
7527.  Id.  The Board notes that the veteran's residuals of 
prostate cancer are most appropriately evaluated in terms of 
voiding dysfunction, as there is no medical evidence of record 
indicative of renal dysfunction.  Voiding dysfunction is rated 
under the three subcategories of urine leakage, urinary 
frequency, and obstructed voiding.  38 C.F.R. § 4.115a (2007).

III. Entitlement to Increased Evaluations

Prior to October 5, 2005

The appellant has been assigned a 10 percent evaluation from 
April 7, 2004 through October 4, 2005, based upon urinary 
frequency.  The next-higher 20 percent evaluation is warranted 
under urinary frequency for a daytime voiding interval between 
one and two hours, or; awakening to void three to four times per 
night.  38 C.F.R. § 4.115a.  Additionally, a 20 percent 
evaluation may be assigned for voiding dysfunction that requires 
the wearing of absorbent materials which must be changed less 
than two times a day.  38 C.F.R. § 4.115a.  A 30 percent 
evaluation may be assigned for urinary tract infections where the 
evidence shows recurrent symptomatic infection requiring drainage 
and frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management; or obstructive 
voiding with urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

Upon VA examination in August 2004, the appellant reported that 
he did not have bowel or bladder dysfunction except some slight 
urinary hesitancy, which was not on a daily basis.  He reported 
that he went to the restroom approximately three times during the 
day.  He reported having nocturia twice since the prostate cancer 
diagnosis.  He had no incontinence, lethargy, weakness, or 
anorexia.  He denied any recurrent urinary tract infections, 
renal colic or bladder stones, or acute nephritis.  He required 
no catheterizations.  In September 2004, the appellant reported 
that he had no bowel or bladder complaints.  See September 2004 
Dr. H.H., D.O., private medical record.  In a March 2005 private 
medical record from Dr. H.H., the appellant reported that he had 
some mild urgency on urination.  The record did not indicate that 
he wore padding.  A July 2005 Valley Urologic Associates medical 
record indicates the appellant reported increased urinary 
frequency and nocturia one to two times a night.  An August 2005 
Valley Urologic Associates record noted that the appellant had 
increased  urinary frequency and nocturia one to two times a 
night.    

At the September 2006 Board hearing, the appellant reported that 
his symptoms were milder prior to October 5, 2005.  He stated 
that he had nocturia once or twice a night and urinated every two 
hours during the day.  See September 2006 Hearing Transcript, 
page 8.  He also noted that he wore padding prior to October 5, 
2005.  Id.  He stated that he began wearing the padding 
approximately a year and a half prior to the September 2006 
hearing.  See September 2006 Hearing Transcript, page 9.  The 
appellant reported that he changed the padding prior to October 
2005 approximately once or twice a day.  The Board notes that a 
year and a half prior to the September 2006 hearing was 
approximately March 2005.  In the hearing, the appellant also 
indicated that he had used padding since April 2004.  See 
September 2006 Hearing Transcript, page 10.  

The appellant is competent to report the symptoms he experienced.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006).  The appellant indicated that prior to October 5, 2005, he 
urinated every two hours during the day.  In the August 2004 VA 
examination, the appellant reported that he went to the restroom 
approximately three times during the day and had experienced 
nocturia only twice since his prostate cancer diagnosis.  The VA 
examination report contradicts the appellant's September 2006 
statement that he urinated every two hours during the day.  As 
the August 2004 VA examination report is more contemporaneous, 
and consistent with the September 2004 private medical record 
indicating the appellant had no bowel or bladder complaints, the 
Board finds the appellant's statement that he urinated every two 
hours during the day less than credible. 

Additionally, in the September 2006 hearing, the appellant stated 
that he had used padding for a year and a half, since 
approximately March 2005, and separately stated that he used 
padding since April 2004.  However, the medical reports of record 
from prior to October 5, 2005, do not indicate that the appellant 
used padding.  In the August 2004 VA examination, the appellant 
reported that he had no bowel or bladder dysfunction except some 
slight urinary hesitancy.  Similarly, the March 2005 private 
medical record from Dr. H.H., noted that the appellant reported 
having mild urgency on urination.  The July 2005 and August 2005 
Valley Urologic Associates records indicated the appellant had 
increased urinary frequency.  None of the records indicated that 
the appellant wore padding.  As the August 2004 VA examination 
report and March 2005 private medical records are more 
contemporaneous than the appellant's September 2006 hearing 
statements and indicate that the appellant had only mild urgency 
on urination, the Board finds the appellant's statements that he 
wore padding since before October 5, 2005, to be less than 
credible.  The first date that it was factually ascertainable 
that the appellant wore padding was the October 5, 2005, VA 
examination, in which the appellant stated that he wore pads 
every day.  The October 2005 VA examiner noted that the symptoms 
appeared only at some time after his prostate cancer treatment.

The Board finds that the appellant is not entitled to an initial 
evaluation higher than 10 percent, prior to October 5, 2005, 
under any other Diagnostic Code.  There is no indication the 
appellant had a urinary tract infection.  In the August 2004 VA 
examination the appellant denied that it affected his sexual 
function, and he is now separately evaluated for erectile 
dysfunction associated with prostate cancer.  A January 2005 
Scottsdale Digestive Diseases record reflects that the appellant 
had a diagnosis of radiation proctitis.  The appellant has been 
separately rated for this disability.  

In sum, the Board finds that prior to October 5, 2005, the 
appellant was not entitled to an evaluation in excess of 10 
percent.  The Board finds that the appellant did not meet the 
criteria for a higher evaluation for urinary frequency.  The 
August 2004 VA examination and private medical records did not 
indicate that the appellant had voiding intervals of between one 
and two hours during the day or intervals of three to four times 
per night.  He also did not meet the criteria for a 20 percent 
for voiding dysfunction, as the Board finds that his statements 
that he wore padding prior to October 5, 2005, are less than 
credible, and inconsistent with contemporaneous medical evidence 
of record which indicated that he had only mild bladder symptoms.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule is not applicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

From October 5, 2005

The August 2006 rating decision granted an increased evaluation 
of 10 percent for residuals of prostate cancer, effective October 
5, 2005.  An April 2010 rating decision granted an increased 
evaluation of 20 percent, from October 5, 2005.  The appellant 
contends that he is entitled to an evaluation in excess of 20 
percent from October 5, 2005.  

The appellant was seen for a VA examination in October 2005.  The 
appellant reported that he had urinary frequency of up to every 
one or two hours during the day, and two to three times a night.  
He reported that he often has to void three times in the morning 
before leaving for work.  He also reported wearing a pad every 
day, and sometimes changing it, because of small incidents of 
incontinence.  

In the September 2006 hearing, the appellant reported that he 
voids three times in the morning within a half hour to 45 minute 
time frame.  See September 2006 Hearing Transcript, at page 4.  
He stated that at work, he goes to the restroom once or twice an 
hour, or once every two hours.  From the time he gets home around 
5 or 5:30, he reported going to the restroom approximately once 
an hour.  He reported that he voids an average of three times a 
night.  Id. at page 5.  The appellant also reported that he wears 
pads daily and changes them in the morning and at night before he 
goes to bed.  He reported that he also sometimes changes them in 
the afternoon when he comes home from work.  Id. at page 7.  The 
appellant also reported that he had an accident where he did not 
make it to the restroom at work.  Id. at page 7.  

A Valley Urologic Associates medical record from February 2006 
indicated that the appellant had frequent urgency and nocturia 
once a night.  In an August 2006 Valley Urologic Associates 
record, the appellant reported having frequent urgency, urinary 
incontinence, and nocturia one to three times per night.  A 
January 2009 Valley Urologic Associates record indicated that the 
appellant had nocturia two to four times per night and frequent 
urgency.  

The appellant was seen for a VA examination in March 2010.  The 
appellant reported frequent urgency and a voiding frequency of 
one to two hours during the day.  He reported voiding three times 
per night.  The March 2010 VA examination report indicates that 
the appellant reported that he changes the pad twice daily more 
because of the odor than the fact that the pad is soaked.  The VA 
examiner noted that the appellant's urinary leakage requires the 
wearing of absorbent material that must be changed less than two 
times per day.  

Based on the foregoing, and construing all reasonable doubt in 
favor of the appellant, the Board finds that his disability is 
more nearly approximated by the next higher 40 percent 
evaluation.  In the September 2006 hearing, the appellant 
reported that he changes his padding in the morning when he gets 
up and at night before he goes to bed, indicating he changes the 
pad twice a day.  He also reported that he sometimes changes it 
in the afternoon when he comes home from work.  As noted above, 
the appellant is competent to report the symptoms he has 
experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).  A 40 percent evaluation is warranted for voiding 
dysfunction requiring the wearing of absorbent materials which 
must be changed two to four times per day.  Although the March 
2010 VA examiner noted that the appellant's urinary leakage 
required the wearing of absorbent material that must be changed 
less than two times per day, the appellant reported that he 
changes the absorbent materials two times per day in both the 
March 2010 VA examination and in the September 2006 hearing.  
Therefore, the Board finds that the appellant's disability is 
more nearly approximated by a 40 percent evaluation.    

The evaluation of 40 percent under the diagnostic criteria for 
urinary frequency requires a daytime voiding interval of less 
than one hour, or awakening to void five or more times per night.  
In the September 2006 hearing, the appellant reported that he had 
voiding when he first woke up in the morning of less than one 
hour, however, for the rest of the day, he reported a voiding 
interval of approximately one hour.  Further, he did not report 
nocturia of five or more times per night.                

The Board has also considered other potentially applicable 
Diagnostic Codes, to include evaluations based upon  obstructed 
voiding and urinary tract infections.  A July 2006 letter from 
S.B., M.D., notes that the appellant had a history of high post-
void residual, and that he may require a transurethral resection 
of the prostate.  38 C.F.R. § 4.115a provides for a separate 
evaluation for obstructed voiding.  However, the appellant would 
only be entitled to a higher evaluation of 30 percent under the 
obstructed voiding Diagnostic Code if he had urinary retention 
requiring intermittent or continuous catheterization.  As the 
appellant does not require catheterization, a 30 percent 
evaluation under the obstructed voiding Diagnostic Code is not 
applicable.  The evidence of record does not indicate the 
appellant had any urinary tract infections.  Additionally, the 
appellant is separately evaluated for erectile dysfunction and 
radiation proctitis associated with prostate cancer.  As such, 
increased compensation based upon these potentially applicable 
diagnostic codes is not warranted.

In sum, the Board finds that a 40 percent evaluation, but no 
higher, for the appellant's service-connected residuals of 
prostate cancer from October 5, 2005, is warranted, based on 
voiding dysfunction.  The evidence indicates that the appellant's 
voiding dysfunction due to his service-connected residuals of 
prostate cancer requires him to wear absorbent material which 
must be changed two to four times per day.  As such, the evidence 
supports a 40 percent evaluation under 38 C.F.R. § 4.115a from 
October 5, 2005.  

III.  Extraschedular Consideration

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's disability is not 
inadequate. The appellant has not reported significant treatment, 
hospitalization or symptoms unaccounted for by the ratings 
schedule.  As a result, it does not appear that the appellant has 
an "exceptional or unusual" disability.  He does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
Therefore, the available schedular evaluations for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 22 
Vet. App. at 115.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of prostate cancer, prior to October 5, 2005, is 
denied.

Entitlement to an initial evaluation of 40 percent, but no 
higher, for residuals of prostate cancer, from October 5, 2005, 
is granted, subject to applicable law and regulations governing 
the payment of monetary benefits.


____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


